DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steen et al. 2014/0103645.
In regard to claim 7, Steen et al. discloses (fig. 4-5) a tubular system, comprising: a first tubular 12 having a recess 16 formed at a pin end; a second tubular 14 having a box end, the pin end mating with the box end and joining the first tubular to the second tubular via respective threads; an anti-rotation system configured to block rotation of the first tubular and the second tubular in a first direction that disengages the respective threads, the anti-rotation system comprising: a key 24 arranged within the recess, the key having teeth 30 along a lower edge; a retention fastener 34, extending through an aperture of the key, coupling the key to the first tubular; and an installation fastener 36 coupling the key to the first tubular, the 
In regard to claim 12, wherein the retention fastener and the installation fastener are arranged on independent axes at differential axial positions (see fig. 3A).
In regard to claim 14, wherein the teeth 30 engage an upper region 31 of the second tubular that does not have a mating profile corresponding to the teeth.
In regard to claim 15, wherein the anti-rotation system is provided pre-installed on the first tubular and is transitioned to the engaged configuration after the first tubular is coupled to the second tubular.
In regard to claim 16, Steen et al. discloses a method for blocking rotation of a first tubular, comprising:
positioning a key 24 within a recess 16 of the first tubular 12;
securing the key 24 within the recess 16 via a retention fastener 34;
securing the key within the recess via an installation fastener 36, the installation fastener being installed at a first position less than a threshold (see paragraph 42);
engaging a box end 14 of a second tubular with a pin end 12 of the first tubular; and
transitioning the installation fastener 36 to a second position that exceeds the threshold (see paragraph 42).

In regard to claim 18, further comprising:
forming the recess 16 in the first tubular 12.
In regard to claim 19, further comprising:
providing, to a well site, the first tubular 12, the first tubular having the key 24 installed within the recess 16 and being secured to the first tubular via the retention fastener 34 and the installation fastener 36.
In regard to claim 20, wherein at least one of the retention fastener 34 or the installation fastener comprises a bolt 36 (see fig. 4).
Allowable Subject Matter
Claims 1-6 are allowed.
Claims 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive.
Regarding claims 7 and 16, Applicant argues that installation fastener 36 of Steen et al. cannot reasonably be interpreted as “coupling the key to the first tubular, the installation fastener engaging a tapered receptacle of the key, as recited in claim 7.
	It is the Examiner’s position that there is no structural difference between the interaction of the installation fastener 36 and the tapered surface 44 of the key of Steen et al. and the installation fastener 208 and tapered surface 212 of the present invention.  The tapered surface 44 wedges the key between the installation fastener 36 and retention fastener 34, thereby coupling the key to the first tubular 12 in the same manner that tapered surface 212 wedges the key between 206 and 208.  Therefore the rejection has been maintained.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAVID BOCHNA/Primary Examiner, Art Unit 3679